Citation Nr: 0839665	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post right meniscectomy, currently rated 30 
percent disabling.  

2. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative arthritis of 
the right knee.  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to January 
1985.  

These matters come before the Board of Veterans' Appeals from 
rating decisions of the RO.  

In June 2004 and June 2005, the Board remanded the case to 
the RO for additional development.  The case was also 
remanded in July 2008 so that a hearing could be scheduled at 
the RO.  The veteran is shown to have elected to appear at a 
videoconference hearing in June 2008.  

A videoconference hearing was conducted by the undersigned 
Veterans Law Judge in September 2008; a transcript of the 
hearing tape is of record.  

A letter from the veteran dated in August 2007 shows that he 
appears to be seeking service connection for a bilateral foot 
disorder.  As this issue has yet to be developed for 
appellate review, it is referred to the RO for initial 
development and adjudication.  

For the reasons outlined hereinbelow, the appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  




REMAND

The veteran asserts that the evaluations currently assigned 
to his service-connected right knee disability do not 
accurately reflect the severity of the conditions.  Notably, 
the veteran was last afforded a VA orthopedic examination in 
September 2006.  

Given the veteran's allegations as to the worsening of his 
symptoms (rendered in the course of his September 2008 
videoconference hearing), and the fact that he was last 
afforded a VA examination in September 2006, a new VA 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

The Board further observes that, in the course of his 
September 2008 hearing, the veteran testified that he was, 
following his March 2006 total right knee replacement, still 
being treated by VA for his service-connected right knee.  
See page seven of hearing transcript.  In order to see a 
specialist, he went to the VA facility in West Haven.  See 
page eight of transcript.  He added that he was afforded 
rehabilitation therapy at the VA facility in Newington.  See 
page nine of transcript.  

A careful review of the record reveals that the only VA 
medical records to have been associated with the record since 
the veteran's March 2006 right knee replacement surgery are 
those dated in July and August 2007.  As such, an attempt to 
obtain medical records associated with treatment afforded the 
veteran subsequent to his March 2006 total right knee 
replacement by VA in West Haven and Newington, Connecticut 
must be undertaken.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Hence, in readjudicating the claim concerning a rating in 
excess of 30 percent for status post right meniscectomy the 
RO must consider the Hart decision, as well as the Veterans 
Claims Assistance Act of 2000 notice requirements announced 
by the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO must also, concerning its readjudication of the 
increased claim for right knee degenerative arthritis 
consider the Court's decision in Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
compliance with Vazquez-Flores, supra.  

2.  The RO should take the necessary 
steps to obtain all medical treatment 
records associated with treatment 
afforded the veteran since March 2006 at 
the VA medical facilities located in West 
Haven and Newington.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  

The RO must then: (a)  notify the 
claimant of the specific records that it 
is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  After any additional evidence has 
been obtained, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
service-connected right knee.   The claim 
files must be made available to the VA 
examiner, and the examiner should review 
the files prior to the examination.  All 
appropriate tests and studies, including 
range of motion studies reported in 
degrees, must be accomplished.  All 
findings should be made available to the 
physicians prior to the completion of 
their reports, and all clinical findings 
should be reported in detail.

a.  The orthopedic examiner should 
render specific findings as to 
whether, during the examination, 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected right knee disability.  If 
pain on motion is observed, the 
examiner should indicate the point 
at which pain begins.  

b.  In addition, after considering 
the veteran's documented medical 
history and assertions, the 
examining physician should indicate 
whether, and to what extent, the 
veteran experiences likely 
functional loss due to right knee 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.  

c.  The examiner should identify all 
impairments affecting the right 
knee.  With respect to the knee, the 
examiner should specifically 
indicate whether there is ankylosis, 
and if so, at what degree.  

4.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then, following completion of all 
indicated development, the RO should 
readjudicate the veteran's claims for 
increase in light of all the evidence of 
record, and in accordance with all 
appropriate statutory and regulatory 
provisions and legal theories.  The RO 
must consider whether different ratings 
for the service-connected status post 
right meniscectomy may be warranted for 
different time periods in light of the 
decision in Hart, supra.  The RO must 
also consider whether "staged" ratings 
are appropriate concerning the increased 
rating claim for right knee degenerative 
arthritis in light of Fenderson, supra.  
If any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the January 2008 SSOC.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

